department of the treasury internal_revenue_service washington d c date number info release date index no conex-149394-02 cc psi b8 dear i am responding to your inquiry dated date on behalf of your constituent wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule was published in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking comments before we finalize the regulations process we will consider i appreciate have any questions please contact me at comments thank you for forwarding her letter if you sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
